        Case 1:16-cv-01055-NAM-CFH Document 45 Filed 01/16/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK
                                  ALBANY DIVISION

ANTHONY VINCE NAIL SPA, INC.                        )
                                                    )
                       Plaintiff,                   )
                                                    )
               v.                                   )
                                                    )
PALAZZO NAIL SPA, INC.,                             ) No. 1:16-cv-01055
D/B/A PALAZZO NAIL SPA, AND                         )
AN DOAN,                                            )
                                                    )
                       Defendants.                  )
                                                    )
                                                    )


                            NOTICE OF VOLUNTARY DISMISSAL

       COMES NOW the Plaintiff, Anthony Vince Nail Spa, Inc., pursuant to Rule 41(A)(2) of the

Federal Rules of Civil Procedure, and files this voluntary dismissal, without prejudice, and hereby

dismisses the instant case. Plaintiff and Defendants have entered a confidential settlement agreement

that has resolved the dispute.



Dated: January 15, 2019


                                                                   Respectfully Submitted,


                                                                   __________________________
                                                                   Samuel C. Breslin
                                                                   50 State Street, Second Floor
                                                                   Albany, New York 12207
                                                                   518-650-3766
                                                                   sam@breslinlawgroup.com
                                                                   Bar Roll: 516022
     1/16/2019
        Case 1:16-cv-01055-NAM-CFH Document 45 Filed 01/16/19 Page 2 of 2


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK
                                 ALBANY DIVISION

ANTHONY VINCE NAIL SPA, INC.                        )
                                                    )
                      Plaintiff,                    )
                                                    )
               v.                                   )
                                                    )
PALAZZO NAIL SPA, INC.,                             )            No. 1:16-cv-01055
d/b/a palazzo nail spa, And                         )
AN DOAN,                                            )
                                                    )
                      Defendants.                   )
                                                    )
                                                    )


                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 15th day of January, 2019, I served upon the persons named
below, by electronically filing a true and correct copy of said document with the Clerk of the Court,
using the Northern District of New York’s ECF system, and by mailing via USPS First Class Mail
to the following:

           An Doan Palazzo Nail Spa, Inc.
           231 Wade Road
           Ext. Suite 2015
           Latham, New York, 12110

           Palazzo Nail Spa, Inc.
           231 Wade Road
           Ext. Suite 2015
           Latham, New York, 12110



                                                                   __________________________
                                                                   Samuel C. Breslin
